IN THE SUPREME COURT OF NORTH CAROLINA

                                         No. 214A19
                                   Filed 1 November 2019

 IN THE MATTER OF: J.E.




      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 25

February 2019 by Judge Jimmy Myers in District Court, Davie County. This matter

was calendared in the Supreme Court on 4 October 2019 but was determined on the

record and briefs without oral argument pursuant to Rule 30(f) of the North Carolina

Rules of Appellate Procedure.


      No brief filed for petitioner-appellee Davie County Department of Social
      Services.

      Parker Poe Adams & Bernstein LLP, by Stephen V. Carey, for Guardian ad
      Litem.

      Mary McCullers Reece for respondent-appellant mother.


      BEASLEY, Chief Justice.


      Respondent, the mother of J.E. (Jason)1, appeals from the trial court’s 25

February 2019 order terminating her parental rights. Respondent’s counsel has filed

a no-merit brief pursuant to N.C. R. App. P. 3.1(e). We conclude that the issues

identified by counsel in respondent’s brief lack merit and affirm the trial court’s order.


      1   A pseudonym is used to protect the identity of the juvenile and for ease of reading.
                                      IN RE: J.E.

                                   Opinion of the Court



      The Davie County Department of Social Services (DSS) has been involved with

respondent and her family since November 2016. On 18 November 2016, DSS

received a child protective services report that Jason arrived at pre-school with a pill

bottle containing twenty-four pills and labeled with respondent’s name. Upon further

assessment, respondent reported to a social worker that she had an addiction issue

and most recently used cocaine on 17 November 2016 while supervising Jason.

Respondent also reported that on 22 November 2016, she and her boyfriend were

involved in a domestic altercation while Jason was present. On 28 November 2016,

DSS obtained nonsecure custody of Jason and filed a petition alleging that Jason was

a neglected and dependent juvenile. Following an adjudication hearing held on 6

February 2017, the trial court entered an order adjudicating Jason as a neglected and

dependent juvenile.

      On 10 October 2018, DSS filed a petition to terminate respondent’s parental

rights on the grounds of neglect and willfully leaving Jason in placement outside of

the home for more than twelve months without showing reasonable progress to

correct the conditions that led to his removal. See N.C.G.S. § 7B-1111(a)(1)–(2) (2017).

Following hearings held on 7 January and 4 February 2019, the trial court entered

an order on 25 February 2019 terminating respondent’s parental rights on both

grounds alleged by DSS. Respondent gave timely notice of appeal to this Court

pursuant to N.C.G.S. §§ 7A-27(a)(5) and 7B-1001(a1)(1).




                                           -2-
                                       IN RE: J.E.

                                    Opinion of the Court



       Respondent’s counsel has filed a no-merit brief on behalf of respondent

pursuant to Rule 3.1(e) of the North Carolina Rules of Appellate Procedure. Counsel

has advised respondent of her right to file pro se written arguments on her own behalf

with this Court, and counsel has provided respondent with the documents necessary

to do so. Respondent has not submitted any written arguments.

       We independently review issues contained in a no-merit brief filed pursuant to

appellate rule 3.1(e). In re L.E.M., 831 S.E.2d 341, 345 (N.C. 2019). Respondent’s

counsel identified two issues that could arguably support an appeal but stated why

she believed both of these issues lacked merit. Based upon our careful review of the

issues identified in the no-merit brief in light of our consideration of the entire record,

we are satisfied that the trial court’s 25 February 2019 order was based on “clear,

cogent, and convincing evidence” supporting statutory grounds for termination of

parental rights. See N.C.G.S. § 7B-1109(f). Accordingly, we affirm the trial court’s

order terminating respondent’s parental rights.

       AFFIRMED.




                                            -3-